     Case 8:19-cv-00753-MAP Document 25 Filed 07/01/20 Page 1 of 13 PageID 712




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

RALPH RODRIGUEZ,

                 Plaintiff,

v.                                                            Case No. 8:19-cv-753-T-MAP

COMMISSIONER OF SOCIAL SECURITY,

            Defendant.
______________________________________/

                                              ORDER

          This is an appeal of the administrative denial of Plaintiff’s application for disability

insurance benefits (DIB) and period of disability benefits. 1 See 42 U.S.C. § 405(g). Plaintiff

argues that this case should be remanded to the Commissioner for further proceedings because the

Administrative Law Judge (ALJ) erred by failing to properly develop the record and because the

Appeals Council (AC) erred by failing to remand the case after receipt of new evidence. After

considering Plaintiff’s arguments (doc. 21), Defendant’s response (doc. 23), and the administrative

record (doc. 10), I find remand is needed for the reasons set forth below.

          A. Background

          Plaintiff Ralph Rodriguez was born on June 7, 1965, and was forty-nine years old on his

alleged onset date of August 19, 2014. (R. 37). He has a high school (GED) education and past

relevant work as a tractor trailer truck driver for Federal Express from 1993 through 2014 (R. 95,

99). Unfortunately, in January 2014, Plaintiff injured his back, neck and shoulder in an on-the-job

accident while off-loading his truck (R. 99). Plaintiff returned to work after this mishap, but


1
     The parties have consented to my jurisdiction under 28 U.S.C. § 636(c).
                                                  1
  Case 8:19-cv-00753-MAP Document 25 Filed 07/01/20 Page 2 of 13 PageID 713




stopped working in August 2014 due to difficulty performing his job duties and coping with his

pain (R. 101). Plaintiff alleged disability due to an array of physical impairments. When asked to

list all of the physical or mental conditions that limit his ability to work, Plaintiff listed bulging

disc, herniated disk, right shoulder pain, numbness down both arms, pressure down spine, radiating

pain down both legs, diabetic, high blood pressure, headaches, and inability to sit for long periods

of time (R. 258). However at the administrative hearing on December 6, 2017, he alleged mental

impairments too, namely anxiety and depression. Plaintiff testified that he suffers from anxiety,

that his primary care doctor had prescribed medication for his anxiety (Buspirone), and that he

recently began treatment with a psychiatrist (R. 110-112). He explained he has “very high

anxiety”, “feel[s] overwhelmed”, and “feel[s] like I’m going to throw up” (R. 111). Plaintiff

further testified he also suffers from depression as a result of “what has transpired in the last couple

of years” including the loss of his career and “basically everything that I’ve earned” (R. 111).

According to Plaintiff, what happened to him “sets you back” and he is thankful that his children

have helped him through this difficult time (R. 111).

        After the hearing, the ALJ issued his decision on March 28, 2018, finding Plaintiff’s severe

impairments include degenerative disc disease, obesity, diabetes mellitus, hypertension, chronic

obstructive pulmonary disease (COPD), and sinusitis. Nonetheless, he concluded Plaintiff does

not have an impairment or combination of impairments that meets or equals the severity of one of

the listed impairments (R. 30). The ALJ opined that Plaintiff’s “medically determinable mental

impairments of depression and anxiety, considered singly and in combination, do not cause more

than a minimal limitation in the claimant’s ability to perform basic mental work activities and are

therefore nonsevere” (R. 28). The ALJ discussed the four areas of mental functioning (the

“paragraph B” criteria), finding Plaintiff has a mild limitation in the functional area of
                                                   2
 Case 8:19-cv-00753-MAP Document 25 Filed 07/01/20 Page 3 of 13 PageID 714




understanding, remembering or applying information; no limitation in the area of interacting with

others; a mild limitation in the area of concentrating, persisting, and pace; and a mild limitation in

the area of adapting or managing oneself (R. 29). In reaching these findings, the ALJ noted that

initially Plaintiff had alleged an inability to work only due to physical impairments, and “while he

did note some problems with concentrating and completing tasks, he attribute[d] this to his

physical pain and not mental limitations (R. 29 (citing to Ex. 4E)). And the ALJ referred to

Plaintiff’s admission that “he is able to tend to his personal care, prepare simple meals, shop in

stores, handle his finances, drive, read, watch television and go to church, and that he has no

problems getting along with friends, family, neighbors, authority figures and others” (R.29 (citing

4E)).

        The ALJ discussed Plaintiff’s testimony that “he has had anxiety and depression for years,

which causes him to feel nervous and overwhelmed, with pervasive sadness, in spite of regular

compliance with psychotropic medications for years” as well as his testimony that he recently had

begun seeing a therapist every two months, and had gone once or twice at the time of the hearing

(R.29). In opining that Plaintiff’s depression and anxiety cause only mild limitations, the ALJ

explained that review of the evidence showed “no inpatient or outpatient mental health records …

[and] the only records that pertain to mental health note no symptoms whatsoever. For instance,

mental status examinations regularly note him to be stable, with a normal attitude, mood and affect,

and routinely denies depression, anxiety, mood changes or nervousness” (R. 29 (citing Ex 1F, 3F,

11F, 12F). The ALJ found Plaintiff retained the residual functional capacity (RFC) to perform a

reduced range of light work and denied Plaintiff’s claim for disability.

        After the ALJ’s decision, Plaintiff submitted additional evidence to the AC: treatment

records and progress notes from Crescent Community Clinic dated November 17, 2017 to
                                                  3
 Case 8:19-cv-00753-MAP Document 25 Filed 07/01/20 Page 4 of 13 PageID 715




November 28, 2017 (5 pages), and January 24, 2018 to February 18, 2018 (24 pages); and Pain

Management and Spine Care Center, February 5, 2018 and March 12, 2018 (4 pages). The AC

found this evidence did not show a reasonable probability of changing the outcome of the decision

(R. 2). Plaintiff submitted other additional evidence to the AC: records from Crescent Community

Clinic dated June 27, 2018 (1 page); Pain Management and Spine Care Center dated April 17,

2018 (2 pages) and June 15, 2018 to July 30, 2018 (5 pages); and Captiva Lab dated June 21, 2018

to August 21, 2018 (2 pages) (R. 2). The AC found these additional records did not relate to the

period at issue and did not affect the decision about whether Plaintiff was disabled beginning on

or before March 28, 2018 (R. 2). The AC denied Plaintiff’s request for review. Plaintiff, having

exhausted his administrative remedies, filed this action. After the ALJ’s denial, Plaintiff filed a

new application for benefits and was awarded Plaintiff benefits as of March 29, 2018 (the day after

the ALJ’s decision denying benefits on Plaintiff’s first application) (see doc. 21, ex. 1).

       B. Standard of Review

       To be entitled to DIB, a claimant must be unable to engage “in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” See 42 U.S.C. § 423(d)(1)(A). A “‘physical or mental impairment’

is an impairment that results from anatomical, physiological, or psychological abnormalities which

are demonstrable by medically acceptable clinical and laboratory diagnostic techniques.” See 42

U.S.C. § 423(d)(3).

       The Social Security Administration, to regularize the adjudicative process, promulgated

detailed regulations. These regulations establish a “sequential evaluation process” to determine if

                                                  4
 Case 8:19-cv-00753-MAP Document 25 Filed 07/01/20 Page 5 of 13 PageID 716




a claimant is disabled. See 20 C.F.R. § 404.1520. If an individual is found disabled at any point

in the sequential review, further inquiry is unnecessary. 20 C.F.R. § 404.1520(a)(4). Under this

process, the Commissioner must determine, in sequence, the following: (1) whether the claimant

is currently engaged in substantial gainful activity; (2) whether the claimant has a severe

impairment(s) (i.e., one that significantly limits his ability to perform work-related functions); (3)

whether the severe impairment meets or equals the medical criteria of Appendix 1, 20 C.F.R. Part

404, Subpart P; (4) considering the Commissioner’s determination of claimant’s RFC, whether the

claimant can perform his past relevant work; and (5) if the claimant cannot perform the tasks

required of his prior work, the ALJ must decide if the claimant can do other work in the national

economy in view of his RFC, age, education, and work experience. 20 C.F.R. § 404.1520(a)(4).

A claimant is entitled to benefits only if unable to perform other work. See Bowen v. Yuckert, 482

U.S. 137, 142 (1987); 20 C.F.R. § 404.1520(f), (g).

       In reviewing the ALJ’s findings, this Court must ask if substantial evidence supports those

findings. See 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389, 390 (1971). The ALJ’s

factual findings are conclusive if “substantial evidence consisting of relevant evidence as a

reasonable person would accept as adequate to support a conclusion exists.” Keeton v. Dep’t of

Health and Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994) (citation and quotations omitted).

The Court may not reweigh the evidence or substitute its own judgment for that of the ALJ even

if it finds the evidence preponderates against the ALJ’s decision. See Bloodsworth v. Heckler, 703

F.2d 1233, 1239 (11th Cir. 1983). The Commissioner’s “failure to apply the correct law or to

provide the reviewing court with sufficient reasoning for determining the proper legal analysis has

been conducted mandates reversal.” Keeton, 21 F.3d at 1066 (citations omitted).


                                                  5
 Case 8:19-cv-00753-MAP Document 25 Filed 07/01/20 Page 6 of 13 PageID 717




       C. Discussion

       Plaintiff’s alleged errors all concern the ALJ’s and AC’s consideration of evidence related

to his mental impairments. The primary basis for remand is the AC’s improper denial of Plaintiff’s

request for review (R. 2-3), but the issues raised are related and I will address them all together.

He questions only the AC’s refusal to review his mental health treatment records from Crescent

Community Clinic dated November 29, 2017 (R. 73), and February 18, 2018 (R. 47-48), and June

27, 2018 (even though he submitted a variety of medical records both pre-dating and post-dating

the ALJ’s March 28, 2018 decision) (R. 8). The AC found that the evidence pre-dating the ALJ’s

decision did “not show a reasonable probability that it would change the outcome of the decision”

(R. 2). That evidence included two of the three psychiatric office visit notes (R. 47-48, 73). The

remaining psychiatric office visit note is dated June 27, 2018 (three months after the ALJ’s

decision). The AC found that the additional evidence post-dating the ALJ’s decision “did not

relate to the period at issue [and] [t]herefore, it does not affect the decision about whether you

were disabled beginning on or before Match 28, 2018” (R. 2).

       Title 20 C.F.R. § 404.970 sets forth the circumstances when the AC will review the ALJ’s

decision. Under this regulation, the AC reviews a case if the claimant proffers “additional evidence

that is new, material, and relates to the period on or before the date of the hearing decision, and

there is a reasonable probability that the additional evidence would change the outcome of the

decision.” 20 C.F.R. § 404.970(a)(5) (2017). Evidence is material if “a reasonable probability




                                                 6
    Case 8:19-cv-00753-MAP Document 25 Filed 07/01/20 Page 7 of 13 PageID 718




exists that the evidence will change the administrative outcome.” Hargress v. Comm’r of Soc. Sec

Admin., 883 F.3d 1302, 1308 (11th Cir. 2018) (internal citations omitted). 2

        Where, as here, the AC decides not to review the ALJ’s denial of benefits, it must

“adequately evaluate” the new evidence. The AC’s “adequate evaluation,” however, need not

include a detailed discussion of a claimant’s new evidence. Rather, a statement that the AC

considered the additional evidence and determined that the information did not provide a basis for

changing the ALJ’s decision is sufficient. See e.g. Mitchell v. Comm’r Soc. Sec. Admin., 771 F.3d

780, 782 (11th Cir. 2014). Federal courts must review de novo the AC’s decision as to whether

the additional evidence meets the new, material, and chronologically relevant standard.

Washington v. Comm’r of Soc. Sec., 806 F.3d 1317, 1321 (11th Cir. 2015). If the AC erroneously

refused to consider newly submitted evidence, it committed legal error and remand is appropriate.

Id.

        Looking at the three psychiatry notes that Plaintiff submitted to the AC, I find they are

certainly “new” as they were not included in the administrative record. Interestingly, at the

December 6, 2017, administrative hearing, Plaintiff’s attorney Sarah Baker, advised the ALJ that

she had filed records from Christian [sic] Community Health two days before the hearing. Baker

explained that the records were “all duplicates with the exception of one date of service for

November 29th,” which was an initial appointment with a psychiatrist (R. 92-93). Baker stated

she had been unaware of Plaintiff’s psychiatry appointment and understood that it was within “the

court’s discretion whether we [sic] you want to admit it” (R. 93). The ALJ asked if “after that the



2
  The new version of § 404.970 also requires a showing of good cause for the failure to submit
the additional evidence earlier. See 20 C.F.R. § 404.970(b). The AC did not discuss whether
Plaintiff satisfied this requirement, and neither will this Court.
                                                7
    Case 8:19-cv-00753-MAP Document 25 Filed 07/01/20 Page 8 of 13 PageID 719




record is complete,” Baker responded “yes,” and the ALJ indicated he “will rule on the

admissibility of that along with the decision” and closed the record (R. 93). In his decision the

ALJ did not mention the initial November 29, 2017, psychiatry exam note nor rule on its

admissibility (R. 26-36). The second psychiatry note, dated February 18, 2017, was not submitted

at the ALJ level, but pre-dates the ALJ’s decision.

        The most recent psychiatry note did not exist before the ALJ’s decision (it post-dates the

ALJ’s decision by three months), but despite the AC’s contrary conclusion, I find it

chronologically relevant. In a similar case the Eleventh Circuit found that the AC erred in denying

review of a psychological evaluation that post-dated the ALJ’s decision. Washington v. Comm’r

of Soc. Sec., 806 F.3d 1317, 1321 (11th Cir. 2015). The Washington court concluded that even

though it post-dated the ALJ’s decision the additional evidence was chronologically relevant since

it included mental health opinions about Washington’s cognitive defects, verbal skills, and

intellectual disability that related back to the period before the ALJ’s decision. Id. at 1322. And

the court found there was a reasonable possibility that the additional evidence could establish that

Washington had an impairment that met or equaled listing 12.04. The Washington court explained

that the new opinions were not cumulative because “there is no other evidence in the record

addressing the combined effect of Mr. Washington’s cognitive limitations and hallucinations,

which Dr. Wilson explained caused an extreme degree of limitation in his social interactions,

sustaining concentration, and persistence.” Id. at n.6. 3 The new mental health treatment evidence

in this case differs from Washington’s “new” evidence since it does not seem to include opinion



3
   Although Washington was decided under a prior version of § 404.970, this distinction is not
significant as the crucial issue in both cases is the chronological relevance of the additional
evidence.
                                                 8
    Case 8:19-cv-00753-MAP Document 25 Filed 07/01/20 Page 9 of 13 PageID 720




evidence. However, as in Washington, the new evidence represents the first time during the

relevant time frame that Plaintiff received treatment from a psychiatrist (or for that matter any

mental health provider). At the hearing Plaintiff testified he had to wait seven months for his initial

appointment, and his primary care records show a referral for a psychiatric evaluation on April 16,

2016 (R. 623).

        When the ALJ evaluated Plaintiff’s paragraph “B” criteria and mental functioning, he did

not have the benefit of any psychological/ psychiatric records in the administrative record before

him. In finding Plaintiff’s mental impairments non-severe, the ALJ discussed only the two state

agency psychologists’ opinions (rendered on December 20, 2015, and January 28, 2016) (R. 126,

138)), and noted a lack of both inpatient and outpatient mental health treatment. 4 Unfortunately,

he did not have the opportunity to weigh the new treatment when reaching his RFC and disability

determination. Given Plaintiff’s lack of insurance, his seven-month (or longer) wait to see a

psychiatrist, and his allegations regarding severe anxiety and depression at the hearing, I find the

additional evidence is material and chronologically relevant. 5 Remand is needed for consideration

of this additional evidence. See Keene v. Comm’r of Soc. Sec., 2019 WL 317441 (M.D. Fla. Jan.


4
 On December 20, 2015, Wendy Silver, Psy. D. opined that Plaintiff suffers from a disorder of the
back and an anxiety disorder (R. 125). She indicated Plaintiff is mildly restricted in his activities
of daily living, and in maintaining concentration, persistence and pace, but has no restrictions in
maintaining social functioning (R. 125-126). At the reconsideration level, Plaintiff alleged that
his physical condition had worsened but did not indicate any worsening of his mental condition
(R. 133). Upon review, state agency psychologist, James A. Brown, Ph.D. noted the record lacked
new psych MER to support worsening/ change, thus, Dr. Brown affirmed the PRTF of December
20, 2015 (R. 138).

5
 Review of the evidence shows that on four dates, July 29, 2016, July 24, 2017, August 25,
2017, and September 29, 2017, primary care providers at Crescent Community Clinic office
assessed Plaintiff with anxiety. (R. 623, “anxiety”; R. 530, “anxiety R/T stress”; R. 617,
“anxiety”; R. 616, “self reports anxiety secondary to financial status”).
                                                  9
 Case 8:19-cv-00753-MAP Document 25 Filed 07/01/20 Page 10 of 13 PageID 721




7, 2019) (finding AC erred in denying review as there was reasonable probability that new

evidence including a mental source statement that included an additional diagnosis of

schizophrenia would change ALJ’s decision); Langley v. Astrue, 777 F.Supp. 2d 1250 (N.D. Ala.

2011) (finding AC erred in denying review where claimant submitted new evidence from treating

psychiatrist). As in both Keene and Langley, in this case the ALJ found the claimant’s alleged

mental impairments non-severe at step two and included no mental restrictions in the RFC. The

Keene and Langley courts both concluded the AC erred in denying review, finding a reasonable

probability the new evidence would change the ALJ’s decision regarding the severity of the

claimant’s mental impairments and whether the claimant was disabled. I, too, find the AC erred.

       Relatedly, Plaintiff argues that because the psychiatrist’s records were “completely

illegible,” it was impossible for the AC to determine whether these records were material or would

have changed the outcome. I agree. In this district, “the illegibility of important evidentiary

material can warrant a remand for clarification and supplementation.” See Eubanks v. Comm’r of

Soc. Sec., case no. 6:16-cv-437-Orl-DCI, 2017 WL 4050162, *4 (M.D. Fla. Sept. 13, 2017) (citing

Miller v. Heckler, 756 F.2d 679, 680-81 (8th Cir. 1985); Brissette v. Heckler, 730 F.2d 548, 550

(8th Cir. 1984); Cutler v. Weinberger, 526 F.2d 1282, 1285 (2d Cir. 1975). In Eubanks, the court

found that the ALJ inability to discuss or weigh the illegible medical evidence from the only

treating physician prevented the court from conducting a meaningful review. See also Monzon v.

Berryhill, 2018 WL 2376489, *8 (S.D. Fla. May 8, 2018) (remanding where the only psychiatric

treatment notes of record were illegible and prevented ALJ from fully developing the record and

making an informed decision). In light of the illegibility of the new psychiatric records and

Plaintiff’s allegations that the ALJ did not have sufficient evidence to assess his mental


                                               10
    Case 8:19-cv-00753-MAP Document 25 Filed 07/01/20 Page 11 of 13 PageID 722




impairments, the Commissioner is directed on remand to consider whether a consultative exam is

needed to properly assess Plaintiff’s mental impairments. 6

        The analysis could stop here, nonetheless, I address Plaintiff’s argument that the new

evidence must be material because the Commissioner approved Plaintiff’s second application for

benefits, finding him disabled as of March 29, 2018 (one day after the ALJ’s decision in this case).

“[A] later award of benefits does not legally impact the review of a prior application for benefits.”

Stokes v. Astrue, No. 8:08-cv-1657-T-23HTS, 2009 WL 2216785, at *2 (M.D. Fla. July 23, 2009)

(citation and quotations omitted). The Commissioner’s decision to grant Plaintiff’s second

application is not in the administrative record but is attached to Plaintiff’s memorandum of law.

See doc. 21-1. In it, the Commissioner found Plaintiff disabled as of March 28, 2018, a later time

period than that at issue in the ALJ’s decision here. This new award “is not evidence of the

plaintiff’s condition on or before the date` of the ALJ’s decision.” Id., quoting Howard v. Astrue,

No. 07-144-GWU, 2008 WL 108776, at *1 (E.D. Ky. Jan. 9, 2008). Of course, Plaintiff did not



6
  Though the claimant bears the burden of providing medical evidence showing she is disabled,
the ALJ is tasked with developing a full and fair record. Ellison v. Barnhart, 355 F.3d 1272, 1276
(11th Cir. 2003). The ALJ is not required to order a consultative examination so long as the record
contains sufficient evidence upon which the ALJ can make an informed decision. Ingram v.
Commissioner of Social Sec. Admin. 496 F.3d 1253, 1269 (11th Cir. 2007) (citations omitted). In
Ingram, the Eleventh Circuit determined that the ALJ who did not order a consultative mental
examination had not erred in failing to further develop the record regarding the claimant’s mental
capacity because the record was sufficient for the ALJ to determine the extent of the claimant’s
mental impairments. Ingram, supra, at 1269. In contrast, in Eubanks, the court recognized:
    When the medical evidence is inadequate for the Commissioner to determine whether the
    claimant is disabled, the Commissioner has the responsibility to re-contact treating
    physician(s) or other medical source(s) and determine whether the additional information
    the ALJ needs is available. 20 C.F.R. § 404.1512(e). If the additional medical evidence
    is not readily available, then the ALJ should obtain a consultative examination. 20 C.F.R.
    § 404.1517; (citations omitted).
Eubanks, 2017 WL 4050162, *5.
                                                 11
 Case 8:19-cv-00753-MAP Document 25 Filed 07/01/20 Page 12 of 13 PageID 723




“suddenly become disabled the day after the ALJ’s decision.” Howard, 2008 WL 108776, at *1.

But “the subsequent award of benefits says nothing about the plaintiff’s condition during the entire

period being considered under the plaintiff’s current application.” Id. In other words, an award

of benefits recognizing disability beginning one date does not compel a result for the earlier period

at issue here. Stokes, 2009 WL 2216785, at *2 (summarizing various approaches of the effect of

a subsequent disability determination on a prior application and finding “it is clear the mere fact

of an award of benefits” does not compel a finding of disability for an earlier time period); see also

Miller v. Colvin, No. 3:13-cv-391-J-JRK, 2014 WL 4794692, at *6 (M.D. Fla. Sept. 25, 2014)

(“The fact that Plaintiff was subsequently awarded benefits for the day after the period at issue

here is of no moment.”).

       D.      Conclusion

   For the reasons stated above, it is ORDERED:

       1. The Commissioner’s decision is REVERSED, and the matter is REMANDED for

       further administrative proceedings consistent with this Order; and

       2. The Clerk is directed to enter judgment for the Plaintiff and close the case.

   DONE AND ORDERED at Tampa, Florida on July 1, 2020.




                                                 12
Case 8:19-cv-00753-MAP Document 25 Filed 07/01/20 Page 13 of 13 PageID 724
